      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA



CLIFTON GALLIN                                        CIVIL ACTION NO. 19-10070


VERSUS                                                SECTION:


TYSON FOODS, INC. and/or TYSON SALES                  MAGISTRATE
AND DISTRIBUTION, INC., ACE
AMERICAN INSURANCE COMPANY and
TERRY RANDALL


                                     NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, Tyson Foods,

Inc., Tyson Sales and Distribution, Inc., and Ace American Insurance Company, who file this

Notice for Removal pursuant to 28 U.S.C. §1332 and 1441, to hereby remove this matter from

state court to the docket of this Honorable Court, and respectfully represents the following:

                                          BACKGROUND

                                                 I.

       Clifton Gallin, Plaintiff herein, filed a lawsuit styled Clifton Gallin vs. Tyson Foods, Inc.

and/or Tyson Sales and Distribution, Inc., Ace American Insurance Company, and Terry Randall

in Orleans Parish Civil District Court for the Parish of Orleans, State of Louisiana, No. 2018-

9371, Division D, against Tyson Foods, Inc., Tyson Sales and Distribution, Inc., Ace American

Insurance Company, Terry Randall, and Esurance Insurance Company. The suit seeks damages

for mental anguish and emotional distress, medical expenses, physical pain and suffering, loss of

function, loss of wages and earning capacity, loss of enjoyment of life, special care and services,
      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 2 of 11



and permanent partial disability for Plaintiff’s alleged injuries sustained in an automobile

collision occurring in Orleans Parish, Louisiana on September 20, 2017. (See Petition for

Damages attached as Exhibit “1”).

                                                II.

       The state court action commenced on September 18, 2018. Tyson Foods, Inc. and Tyson

Sales and Distribution, Inc. both received notice on or after October 25, 2018. Ace American

Insurance Company received notice on or after October 16, 2018. Therefore, removal is timely

under 28 U.S.C. § 1446(B)(1)-(3).

                                               III.

       These Defendants previously removed this matter to this Court on October 30, 2018,

under docket number 18-cv-10134. (See Notice of Removal, attached as Exhibit 2). On

November 20, 2018, Plaintiff filed a Motion to Remand, arguing that the matter should be

remanded to state court in order for it to be consolidated with another case involving the same

alleged accident, the Dents lawsuit pending under docket number 18-8806 in Orleans Parish

Civil District Court. (See Plaintiff’s Motion to Remand, attached as Exhibit 3). Plaintiff’s Motion

to Remand notably did not contest that the parties were diverse nor did he contest that the

amount in controversy exceeded $75,000. Id. On December 27, 2018, Defendants filed an

Opposition to Plaintiff’s Motion to Remand arguing that rather than filing a cross-claim in the

Dents matter, the Plaintiff opted to file a separate lawsuit which had complete diversity and was

removable to this court. (See Opposition to Plaintiff’s Motion to Remand, attached as Exhibit 4).

On January 23, 2019, the Court ruled that there was insufficient evidence that the amount in

controversy exceeded the jurisdictional minimum of $75,000. As such, the Court remanded the

matter to state court. (See January 23, 2019 Order and Reasons, attached as Exhibit 5).




                                                2
      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 3 of 11



                                               IV.

       On November 20, 2018, despite previously filing a separate lawsuit asserting the same

allegations arising from the same alleged accident, Plaintiff filed a cross-claim in the Dents

matter. (See Plaintiff’s Cross-Claim in the Dents matter, attached as Exhibit 6). Defendants filed

an Exception of Lis Pendens seeking dismissal of Plaintiff’s cross-claim in the Dents matter,

Plaintiff’s second filed claim arising from the same alleged accident. See Defendants Exception

of Lis Pendens in the Dents matter, attached as Exhibit 7). Following remand from this Court and

prior to the hearing on Defendants’ Exception of Lis Pendens in the Dents matter, Plaintiff filed

a Motion to Voluntarily Dismiss his separate lawsuit, which was subsequently signed by the state

court judge without hearing or notice provided to these Defendants. (See Plaintiff’s Motion to

Voluntarily Dismiss, attached as Exhibit 8). On February 26, 2019, Defendants filed a Motion

for New Trial arguing that Plaintiff’s Motion to Voluntarily Dismiss was procedurally improper

and that his first filed claim should proceed rather than his second filed claim in the Dents

matter. (See Defendants’ Motion for New Trial, attached as Exhibit 9). Plaintiff filed an

opposition and Defendants subsequently filed a reply. (See Plaintiff’s Opposition to Defendants

Motion for New Trial, attached as Exhibit 10, and Defendants’ Reply Memorandum, attached as

Exhibit 11). On April 26, 2019, the state court granted Defendants’ Motion for New Trial which

set aside Plaintiff’s dismissal and reinstated this matter under docket number 2018-9371,

Division D in Orleans Parish Civil District Court. (See Motion for New Trial Judgment, attached

as Exhibit 12). With the matter reinstated, and the parties being completely diverse, these

Defendants move for removal to this Court.




                                                3
      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 4 of 11



                                                V.

       At the April 26, 2019 hearing regarding Defendants’ Motion for New Trial, counsel for

Plaintiff, upon inquiry regarding the amount in controversy by the judge, stated on the record

that this matter is removable to federal court with the following:




….

(See Transcript of April 26, 2019, p. 7, attached as Exhibit 13). Following the hearing, Gallin’s

counsel acknowledged to the undersigned that the amount in dispute exceeds $75,000 and

advised that Dr. Najeeb Thomas is recommending Gallin for a spinal fusion surgery. We

requested a copy of the pertinent medical records from Gallin’s counsel. (See May 1, 2019

Correspondence with Gallin’s Counsel, attached as Exhibit 14). Thus, removal is timely under 28



                                                 4
       Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 5 of 11



U.S.C. § 1332, as it is within thirty (30) days of the receipt by these Defendants of “other paper

from which it may first be ascertained that the case is one which is or has become removable.”

                                        BASIS OF REMOVAL

                                                 VI.

        This suit is removable to this Court under and by virtue of the federal statutes and acts of

the Congress of the United States, including 28 U.S.C. § 1332 and 28 U.S.C. § 1441, which

provide federal district courts with original jurisdiction in cases where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between citizens of

different states.

                                                VII.

        Tyson Foods, Inc. is incorporated in the State of Delaware with its principal place of

business in the State of Arkansas.

                                                VIII.

        Tyson Sales and Distribution, Inc. is incorporated in the State of Delaware with its

principal place of business in the State of Arkansas.

                                                 IX.

        Terry Randall is a citizen of the State of Mississippi.

                                                 X.

        ACE American Insurance Company is incorporated in the State of Pennsylvania with its

principle place of business in the State of Pennsylvania.

                                                 XI.

        Upon information and belief, Esurance Insurance Company is incorporated in the State of

Delaware with its principle place of business in the State of California.




                                                  5
      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 6 of 11



                                                XII.

       Clifton Gallin is a citizen of the State of Louisiana.

                                               XIII.

       Because Plaintiff is a citizen of the State of Louisiana and all Defendants are citizens of

states other than Louisiana, complete diversity of citizenship exists among the parties.

                                               XIV.

       Under United States Fifth Circuit Court of Appeals precedent, a defendant may establish

that the amount in controversy exceeds $75,000 by either demonstrating that it is facially

apparent from the petition that the claim likely exceeds $75,000, or by setting forth the facts in

controversy that support a finding of the requisite amount. Grant v. Chevron Phillips Chem. Co.,

309 F.3d 864, 868 (5th Cir. 2002).

                                                XV.

       If a defendant can show by a preponderance of the evidence that the amount in

controversy exceeds the jurisdictional amount, the “plaintiff can defeat diversity jurisdiction only

by showing to a ‘legal certainty’ that the amount in controversy does not exceed $75,000.”

Grant v. Chevron Phillips Chem. Co., 309 F.3d 864, 869 (5th Cir. 2002) (quoting De Aguilar v.

Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995)).

                                               XVI.

       Since Article 893 of the Louisiana Code of Civil Procedure prohibits a plaintiff from

pleading a specific dollar amount of damages, no specific dollar amount is provided in the

Plaintiffs’ Petition. For purposes of removal, Plaintiff admits, and the evidence establishes, that

the amount in controversy exceeds $75,000.00, exclusive interests and costs.




                                                 6
       Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 7 of 11



                                                XVII.

        In the Petition, for example, Plaintiff asserts that his vehicle was “struck from the

passenger side by a 2016 Freight Tractor, owned defendant, Tyson, and operated by defendant,

Terry Randall.” The Petition further alleges that as a result of the “sudden, unexpected, and

violent blow of the collision,” the Plaintiff suffered “severe and painful injuries.” (See Petition

for Damages, ¶¶ III & IX, attached as Exhibit “1”). Further, Gallin stated through counsel that

he has a spinal fusion surgery recommendation from Dr. Najeeb Thomas.

                                                XVIII.

        Based on these allegations, Plaintiff seeks to recover the following damages:

        a.     Past, present, and future medical expenses;

        e.     Past, present, and future physical pain and suffering and loss of function

        c.     Past, present, and future mental anguish and emotional distress

        d.     Past and future loss of wage and diminished earning capacity;

        f.     Special care and services;

        g.     Loss of enjoyment of life; and

        h.     Permanent partial disability.

Id. at ¶ X.

                                                 XIX

        Based on the allegations of Plaintiff’s Petition for Damages, it is facially apparent that the

amount in controversy exceeds $75,000, exclusive of interest and costs, for this Court to assume

jurisdiction over this matter under 28 U.S.C. § 1332. Additionally, based on statements made in

open court, and pursuant to discussions with Plaintiff’s counsel, Plaintiff has a surgical




                                                  7
       Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 8 of 11



recommendation and the amount in controversy exceeds the jurisdictional threshold to remove.

See Exhibit 14.

                                              XX.

        Defendants do not admit the underlying facts alleged by Plaintiff and deny liability to

Plaintiff.

                                  REMOVAL PROCEDURE

                                              XXI.

        Based on the state court record, all defendants who have been properly served with

Plaintiff’s petition affirmatively consent to the removal of this action. See Lewis v. Rego Co.,

757 F.2d 66, 68 (observing that notice of removal filed before all non-resident defendants served

with process still effective).

                                             XXII.

        This Notice of Removal is filed within 30 days of the receipt by or service upon the

defendant of a copy of the “other paper” setting forth the claim for relief upon which the action

or proceeding is based.

                                             XXIII.

        The state court action was commenced on September 18, 2018 and this removal has been

filed within one (1) year after its commencement.

                                             XXIV.

        Venue is proper within the Eastern District of Louisiana because the matter is being

removed from Division D of Orleans Parish Civil District Court—a court which the Eastern

District of Louisiana embraces, and more specifically:

                The Honorable Nakisha Ervin-Knott
                Orleans Parish Civil District Court



                                               8
         Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 9 of 11



                Division D-12
                421 Loyola Ave.
                New Orleans, Louisiana 70112
                Phone: (504) 407-0230
                Facsimile: (504) 558-0060

                                               XXV.

         Under 28 U.S.C. § 1446(d), the movers affirm that they will give written notice of this

removal to all adverse parties and will file a copy of the Notice with Orleans Parish Civil District

Court.

                                               XXVI.

         Pursuant to 28 U.S.C. § 1447(b) and LR 3.2, movers identify all known counsel as

follows:

   a. Counsel for Plaintiff – Clifton Gallin
      Paul E. Mayeaux (#21750)
      1421 N. Causeway Blvd., Suite 100
      Metairie, Louisiana 70001
      Telephone: (504) 831-1031
      Fax: (504) 831-2431

   b. Counsel for Defendants—Tyson Foods, Inc., Tyson Sales and Distribution, Inc., Terry
      Randall, and Ace American Insurance Company.
      Andrea L. Albert (#27353)
      Ryan D. O’Connor (#35272)
      Galloway, Johnson, Tompkins, Burr & Smith
      #3 Sanctuary Boulevard, Third Floor
      Mandeville, Louisiana 70471
      Phone: (985) 674-6680
      Facsimile: (985) 674-6681


                                               XXVII.

         Further pursuant to 28 U.S.C. § 1447(b) and LR 3.2, a complete copy of the state court

record has been requested from Orleans Parish Civil District Court. Upon receipt, movers will




                                                 9
      Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 10 of 11



supplement this filing with a copy all state court pleadings, including any answers and any return

of service of process filed in state court so far.

                                                XXVIII.

        Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that she has read the foregoing Notice of Removal. She likewise certifies that to the best

of her knowledge, information, and belief formed after reasonable inquiry, the Notice is well-

grounded in fact and is warranted by existing law or good faith argument for the extension,

modification, or reversal of existing law, and that it is not interposed for any improper purpose.

        WHEREFORE, Defendants, Tyson Food, Inc., Tyson Sales and Distribution, Inc., and

Ace American Insurance Company, pray that this Notice be accepted as good and sufficient, and

that this civil action be removed from Orleans Parish Civil District Court Parish of Orleans, State

of Louisiana, to the docket of this Honorable Court for trial and determination as provided by

law, and that this Court enter such Orders and issue such process as may be proper, including

copies of records and proceedings of the action from the Orleans Parish Civil District Court for

the Parish of Orleans, State of Louisiana, and then proceed with the civil action as if it had been

originally commenced in this Court.

                                                Respectfully submitted,

                                                 /s/ Andrea L. Albert_________________
                                                ANDREA L. ALBERT (#27353)
                                                RYAN D. O’CONNOR (#35272)
                                                GALLOWAY, JOHNSON, TOMPKINS,
                                                   BURR & SMITH
                                                #3 Sanctuary Boulevard, Third Floor
                                                Mandeville, Louisiana 70448
                                                Telephone: (985) 674-6680
                                                Facsimile: (985) 674-6681
                                                Attorneys for Tyson Foods, Inc., Tyson Sales and
                                                Distribution, Inc., Ace American Insurance
                                                Company, and Terry Randall



                                                     10
     Case 2:19-cv-10070-LMA-JVM Document 1 Filed 05/03/19 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of May, 2019 a copy of the foregoing pleading has

been served on all parties or their attorneys in a manner authorized by FRCP 5(b)(2) or via the

court’s CM/ECF system.

                                           /s/ Andrea L. Albert_________________
                                           ANDREA L. ALBERT




                                              11
